—Appeal from an order of Supreme Court, Erie County (Mintz, J.), entered April 22, 2002, which granted defendant’s motion to reargue and, upon reargument, dismissed the third, fourth and fifth causes of action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying that part of defendant’s motion seeking summary judgment dismissing the third, fourth and fifth causes of action and reinstating those causes of action and as modified the order is affirmed without costs.
Same memorandum as in Medina v State Farm Mut. Auto. Ins. Co. (303 AD2d 987 [2003]). Present — Green, J.P., Wisner, Scudder, Burns and Gorski, JJ.